EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Yoshimi Barron on May 24, 2022.

4.	The Claims have been amended as follows: 

Please cancel claims 5, 17-18, 20-21 and 23.


1.  (Currently Amended)	A cleaning composition comprising one or more anionic surfactants and an isolated polypeptide having lipase activity selected from the group consisting of:
(a)	an isolated polypeptide having at least 93% sequence identity to the mature polypeptide of SEQ ID NO: 2;
(b)	an isolated polypeptide encoded by a polynucleotide having at least 96% sequence identity to the mature polypeptide coding
(c)	a variant of the isolated polypeptide of (a) or (b) comprising a substitution, deletion, and/or insertion at one or more positions, wherein the variant has at least 93% identity to the polypeptide of SEQ ID NO:  2,
wherein the anionic surfactants are present at a level of from 0.1 to 60 wt percent, [[and]] wherein the composition is formulated at a pH from 5.5 to 11, and wherein the composition is more effective in removing lipid stains present at a surface in comparison with an equivalent composition lacking the lipase.





EXAMINER'S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed a cleaning composition comprising anionic surfactants and an isolated polypeptide having lipase activity…wherein the polypeptide is at least 93% identical to SEQ ID NO: 2 and the composition is more effective in removing lipid stains.. (see claim 1).  A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  







CONCLUSION


7.	Claims 1, 6-8, 10-15 and 24 are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652